Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
Claims 1-4, 16-21 are pending in the application.

Claim Rejections - 35 USC § 112
The amendment submitted 6/22/2022 removes the possible ambiguity of claim 20.  The §112 rejection is withdrawn.
Interview
An interview was requested by the applicant and carried out 6/20/2022. Amendments to the independent claims in order to avoid the prior art of record (Hashemian, NPL-Digger) were discussed. Possible amendments to claim 20 to remove ambiguity were also discussed. 

Allowable Subject Matter
Claims 1-14, 16-21 are allowed.
The following is an examiner’s statement of reasons for allowance:  The closest art of record, Hashemian (US 4295128), measures the degradation of a sensor in a vehicle.  Hashemian uses a measurement over a specific and continuous duration of time in order to determine degradation and then compares to a threshold value, which if surpassed, triggers an alarm. With regards to independent claims 1, Hashemian, taken either independently or in combination with other prior art references of record, fails to teach or render obvious determining a degradation state of a sensor by use of the sensing result of a target specified object by the sensor; where the level of degradation is determined by comparing a first degradation state of the sensor at a first time point and a second degradation state of the sensor at a second time point prior to the first time point, (wherein the first time point and the second time point are real times for measurement of the first sensor while the first vehicle is traveling output), and where an alarm is given after determining that a difference in amounts of degradation between the first degradation state and the second degradation state is greater than or equal to a predetermined threshold value.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANYA CHRISTINE SIENKO whose telephone number is (571)272-5816. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D Nolan can be reached on (571) 270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TANYA C SIENKO/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661